Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is a response to the filing of 27 August 2021.

Terminal Disclaimer
The terminal disclaimers filed on 27 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US 10,442,748 B2 and US 10,442,749 B2 been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 1, 20, 35-36, and 49-51 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1, 20, 35-36, and 49-51. The concept of a method for recovering a composition enriched in 3-hydroxypropionic acid from a fermentation broth comprising 3-hydroxypropionic acid and/or salts thereof, the method comprising the steps of:
(a) providing the fermentation broth comprising from about 60 to about 150 grams of 3-hydroxypropionic acid equivalents per liter of broth and having a pH of from about 2 to about 5 comprising:
3-hydroxypropionic acid and/or salts thereof, and a total sulfate ion and phosphate ion concentration;
(b) acidifying the fermentation broth to lower the pH to from about 1 to about 3 to form an aqueous solution comprising 3-hydroxypropionic acid;

(d) distilling the reduced ion aqueous solution at a pH of from about 1 to about 3 by applying
vacuum and heat to the reduced ion aqueous solution to form an aqueous distillation product comprising 3-hydroxypropionic acid; and
(e) recovering the aqueous distillation product comprising 3-hydroxypropionic acid at a concentration of at least twenty percent by weight of the aqueous distillation product and wherein the aqueous distillation product comprises less than five parts by weight acrylic acid per one hundred parts by weight 3-hydroxypropionic acid present.
The closest prior art is regarded to be Yoshida et al. (JP2013023481A, submitted as a foreign reference on 17 March 2021), which discloses a method for obtaining an aqueous solution or culture broth of 3-hydroxypropionic acid ([0041], [0045]), cells and the calcium sulfate are removed by filtration ([0053]) (i.e. reducing the total sulfate ion and phosphate ion concentration), performing a second evaporation ([0052]) (analogous to the claimed distillation), and recovering a solution with a 3-hydroxypropionic acid concentration of up to 95% by mass ([0050]). However, Yoshida provides no suggestion that the pH of the culture broth should be between 2 and 5, or that the recovered solution has less than five parts by weight acrylic acid per one hundred parts by weight 3-hydroxypropionic acid present, and the concentration of 3-hydroxypropionic acid in the culture solution was 2% by mass, less than the about 60 to about 150 grams of 3-hydroxypropionic acid equivalents per liter of broth as claimed.
Other close prior art, Edlauer et al. (AT 508663 A4, submitted as a foreign reference on 17 March 2021), discloses a method for the preparation of hydroxycarboxylic acids by fermentation and purification of desired acids from a fermentation solution (p. 1/10, “The present . . .”), including 3-hydroxypropionic acid (hereinafter “3-HP”) (p. 2/10, “The acids which . . .”), in which a fermentation Edlauer also teaches a subsequent evaporation step (p. 4/10, lines 4-6). However, since Edlauer teaches a method that is directed in particular to lactic acid (p. 2/10, “The acids”), it would not have been prima facie obvious to apply the particulars of the method of Edlauer to the method directed toward the 3-hydroxypropionic acid solution of Yoshida. In addition, since Edlauer is directed toward a method for purifying lactic acid, this reference cannot directly address the claimed relative concentrations in an obtained product of acrylic acid and 3-hydroxypropionic acid. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772